Case: 20-60649     Document: 00516374031         Page: 1     Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 28, 2022
                                  No. 20-60649
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Yessica Odette Quintero, also known as Yessica Odette Dubon-
   Aleman,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A200 817 356


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Yessica Odette Quintero petitions for review of a decision by the
   Board of Immigration Appeals (BIA) dismissing her appeal from the denial
   of her application for asylum, withholding of removal, and relief under the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60649       Document: 00516374031           Page: 2      Date Filed: 06/28/2022




                                      No. 20-60649


   Convention Against Torture (CAT). She does not present a reviewable
   challenge to the BIA’s determination that she failed to articulate a cognizable
   particular social group (PSG) as required to prevail on her claims for asylum
   and withholding of removal. See Orellana-Monson v. Holder, 685 F.3d 511, 518
   (5th Cir. 2012). We do not consider her arguments that the BIA failed to
   conduct an individualized, case-by-case analysis of the PSGs in light of the
   facts of her case and to provide a sufficient explanation, as she did not exhaust
   the issues before the BIA. See Martinez-Guevara v. Garland, 27 F. 4th 353,
   359-61 (5th Cir. 2022); Ibrahim v. Garland, 19 F.4th 819, 826 (5th Cir. 2021).
          While Quintero critiques the Attorney General’s decision in Matter of
   A-B-, 27 I&N Dec. 316, 334-35 (A.G. 2018) (A-B- I), vacated by Matter of A-
   B-, 28 I&N Dec. 307, 309 (A.G. 2021), she does not allege any error by the
   BIA in relying on that decision. Because she does not brief the issue, she
   abandons any challenge to the BIA’s decision based on its application of A-B-
   I. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Quintero
   likewise abandons any challenge to the BIA’s conclusions that she failed to
   delineate the PSG of “women in domestic relationships in Honduras” and
   that her PSG of “women who believe in equality in intimate relationships”
   lacked social distinction, as she fails to brief those issues in her initial brief to
   this court. See id.; Diaz v. Sessions, 894 F.3d 222, 226 n.2 (5th Cir. 2018).
          With respect to the BIA’s conclusion that Quintero failed to show that
   a public official would consent or acquiesce to her torture under the CAT,
   she acknowledges that police made multiple attempts to find her abuser, she
   was granted an injunction against him, and she received support from the
   Municipal Women’s Office in Honduras. However, she contends that the
   police failed to investigate or try to stop the domestic violence against her.
   She cites two police reports, her testimony that a cousin filed a police report
   on her behalf, and her testimony that nothing is done about police reports in
   Honduras “unless someone is dead.”              Quintero also asserts that the



                                            2
Case: 20-60649     Document: 00516374031           Page: 3   Date Filed: 06/28/2022




                                    No. 20-60649


   Honduran government broadly fails to act diligently to intervene and stop
   domestic violence crimes, citing a human rights report that states that
   “[v]iolence against women and impunity for perpetrators continued to be a
   serious problem” in the country. The same report also describes efforts by
   the Honduran government to assist victims of domestic abuse.
           We review the BIA’s adverse conclusion on acquiescence for
   substantial evidence. Tabora Gutierrez v. Garland, 12 F.4th 496, 502, 504
   (5th Cir. 2021). Given the efforts by police to enforce the domestic violence
   laws against Quintero’s abuser and the assistance she and other victims of
   domestic violence have received from the government of Honduras, the
   failure by police to apprehend her abuser and the government’s inability to
   protect victims of domestic violence does not compel a conclusion that a
   public official will acquiesce in her torture. See Martinez Manzanares v. Barr,
   925 F.3d 222, 229 (5th Cir. 2019); Tamara-Gomez v. Gonzales, 447 F.3d 343,
   351 (5th Cir. 2006); Tabora Gutierrez, 12 F.4th at 504-05.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                         3